Citation Nr: 1415027	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-33 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss for the period prior to May 20, 2010, and to a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975, and from December 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted an initial noncompensable disability for bilateral hearing loss, effective April 22, 2009.  In a subsequent June 2010 rating decision, the RO granted a disability rating of 10 percent, effective May 20, 2010.  

The Board observes that, although the Veteran previously requested the opportunity to testify at a personal hearing before a Veterans Law Judge, he thereafter withdrew this request.  See VA Forms 9, dated July 7, 2010 and July 12, 2010.

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  

The Veteran claims that his service-connected bilateral hearing loss has increased in severity since his last VA examination.  See Appellant's Brief, dated December 13, 2013.  He was most recently afforded a VA examination in May 2010.  Given that nearly four years have passed since the 2010 examination, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's disability.  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the Veteran's VA treatment records, dated since December 2010.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  

Any and all tests and evaluations deemed necessary should be performed and the clinical findings must be reported in detail.  

The clinician must specifically describe the effects of the Veteran's bilateral hearing loss on his occupational functioning and daily activities of life.  

A complete rationale for all opinions expressed must be included in the examination report.  

3.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


